DETAILED ACTION

Status of Submission
This Office action is responsive to the amendment filed on October 17, 2022, which has been entered with the exception of the proposed replacement drawing sheet (see explanation below).

The proposed replacement drawing sheet filed on October 17, 2022 has been disapproved by the examiner and has not been entered because:
It does not comply with 37 CFR 1.173(b)(3). 
Any changes to a patent drawing must be submitted as a replacement drawing sheet in compliance with 37 CFR 1.84. Since it is a replacement sheet, it should not include the header from the patent for which reissue is sought. Rather, as explained in 37 CFR 1.121, a replacement drawing sheet should be labeled “Replacement Sheet” in the top margin.
Each figure that is amended must be identified by placing the word “Amended” within the figure, e.g., adjacent to its view number. The figure—not the replacement drawing sheet—must include the word “Amended”. Thus, the identifier “Amended” should be included in the amended figure and oriented in the same direction as the amended figure.
It does not comply with 37 CFR 1.84(u). Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation “FIG.” must not appear. 

Objections to Amendments – Formalities
The claim amendments filed on October 17, 2022 are objected to as failing to comply with 37 CFR 1.173(b)(2). Any claim that is amended should include the status indicator “Amended”. In this case, amended claims 5 and 6 improperly include the status indicator “Original”. 

Applicant is required to place the amendments into compliance with 37 CFR 1.173(a)-(g) in response to this Office action.

The claim amendments filed on October 17, 2022 are also objected to because:
In claim 18, at line 7, “win” should read “within”.
In claim 25, at line 7, “win” should read “within”.

The specification amendments filed on October 17, 2022 are objected to because:
The new paragraph added at the top of column 1 identifies the instant application as a reissue application of US Patent No. 10,400,635 B2. However, this identification is contradicted by column 1, lines 7-9, which state that “This application is a continuation of U.S. patent application Ser. No. 14/765,735, filed Aug. 4, 2015, now U.S. Pat. No. 9,745,870, issued Aug. 29, 2017”. Since this application is a reissue of US Patent No. 10,400,635 B2, it is inaccurate for the patent specification to identify “This application” as a continuation of Application No. 14/765,735 (now Patent No. 9,745,870).
In the rewritten paragraph located at column 7, line 40 to column 8, line 10, the addition of the sentence “The high-pressure vapor enhancer 129 creates a temperature gradient assisted by gravity” interrupts the flow of the paragraph and creates some ambiguity. Note that the preceding sentence describes the refrigerant as being “flashed to a superheated vapor” within the high-pressure vapor enhancer 129, and the subsequent sentence refers to “this high-pressure vapor state”. The examiner suggests moving the new sentence (quoted above) so that it appears between “thereof.” and “The” at line 14.

Appropriate correction of the claim and specification amendments is required.

Claims Subject to Examination
Patent claims 1-7 and 9-17 (of which claims 1, 5, 6, 9, 11, 12 and 14-16 are amended) and new reissue claims 18-26 are subject to examination. Patent claim 8 is canceled.

Original Disclosure – Definition
The instant application seeks reissue of US Patent No. 10,400,635 B2, which issued from US Application No. 15/658,705, which was a continuation of US Application No. 14/765,735, which was the national stage of International Application No. PCT/US2014/014965. The “original disclosure” is the disclosure of International Application No. PCT/US2014/014965 as filed on February 5, 2014. Any subject matter added to the disclosure (including the claims) during the examination of the instant reissue application or during the earlier-concluded examination of any one of US Application No. 15/658,705, US Application No. 14/765,735 and International Application No. PCT/US2014/014965 does not constitute a part of the “original disclosure”.

Prohibition of New Matter
35 USC 132(a) states, in part, that “No amendment shall introduce new matter into the disclosure of the invention.”

35 USC 251(a) states, in part, that “No new matter shall be introduced into the application for reissue.”

PCT Article 19(2) states that “The amendments shall not go beyond the disclosure in the international application as filed”.

New Matter Added During Present Examination
The amendment filed in the instant application on October 17, 2022 is objected to under 35 USC 132(a) and 35 USC 251(a) because it improperly introduces new matter for the following reasons.

The rewritten paragraph located at column 4, lines 44-52, has been amended to recite “In some embodiments, the boiling point of the refrigerant is less than -45°C.” This constitutes new matter because the original disclosure does not describe plural “embodiments” that utilize a refrigerant with a boiling point less than -45°C.

The rewritten paragraph located at column 4, lines 44-52, has been amended to recite “In some embodiments, boiling point of the refrigerant is less than -50°C.” This constitutes new matter because:
The original disclosure does not provide support for the use of a refrigerant having a boiling point “less than -50°C”. Note that patent claim 5 recites a boiling point “less than -40°C” (not “less than -50°C”).
The original disclosure does not describe plural “embodiments” that utilize a refrigerant with a boiling point less than -50°C.

The rewritten paragraph located at column 7, line 40 to column 8, line 10 has been amended to describe the refrigerant holding tank 123 as “frustoconically shaped” rather than “eccentrically shaped”. This constitutes new matter because the original disclosure does not describe the tank 123 as being “frustoconically shaped”. Further, the two-dimensional illustration in the drawing figure does not establish that the tank 123 is “frustoconically shaped”. While the figure shows the tank 123 having tapered sides, this does not necessarily mean that the tank is frustoconical. Rather, the illustration is also consistent with a shape of a truncated pyramid. Thus, the exact shape cannot be established based on the figure alone.

The rewritten paragraph located at column 8, line 54 to column 9, line 28 has been amended to describe the vapor expansion chamber 169 as “conically shaped” rather than “eccentrically shaped”. This constitutes new matter because the original disclosure does not describe the chamber 169 as being “conically shaped”. Further, the two-dimensional illustration in the drawing figure does not establish that the chamber 169 is “conically shaped”. While the figure shows the chamber 169 having tapered sides, this does not necessarily mean that the chamber is conical. Rather, the illustration is also consistent with a shape of a pyramid. Thus, the exact shape cannot be established based on the figure alone.

New claim 24 recites “the expansion chamber extension including a sub-cooling coil configured to condense the organic refrigerant to the liquid phase”. However, according to column 8, lines 63-65, due to the expansion and cooling effect of the expansion chamber extension 181 and the first sub-cooling coil 183, the refrigerant vapor only begins to condense into a liquid. According to column 9, lines 1-15, the refrigerant continues to undergo condensation within the refrigerant-cooling heat exchanger 185 and is in a largely condensed state as it enters the refrigerant tank 189. Thus, the expansion chamber extension 181 and the first sub-cooling coil 183 (alone) are not disclosed as being “configured to condense the organic refrigerant to the liquid phase” (claim 24, ll. 4-5). 

For these reasons, the amendment filed in the instant application on October 17, 2022 violates the prohibition of new matter under both 35 USC 132(a) and 35 USC 251(a).  

Applicant is required to cancel the new matter in response to this Office action.

Application Data Sheet
The corrected Application Data Sheet (ADS) filed on October 17, 2022 is acceptable. Therefore, the previous objection to the ADS is withdrawn.

In response to applicant’s request filed on October 17, 2022 (together with the corrected ADS), a Corrected Filing Receipt was issued on October 21, 2022.

Establishing Ownership
The corrected Statement under 37 CFR 3.73(c) filed on October 17, 2022 is acceptable. Therefore, the previous objection to the 3.73(c) statement is withdrawn.

Claim Rejections - 35 USC § 251
The following is a quotation of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) MULTIPLE REISSUED PATENTS.—The Director may issue several reissued patents for distinct and separate parts of the thing patented, upon demand of the applicant, and upon payment of the required fee for a reissue for each of such reissued patents. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c) APPLICABILITY OF THIS TITLE.—The provisions of this title relating to applications for patent shall be applicable to applications for reissue of a patent, except that application for reissue may be made and sworn to by the assignee of the entire interest if the application does not seek to enlarge the scope of the claims of the original patent or the application for the original patent was filed by the assignee of the entire interest. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(d) REISSUE PATENT ENLARGING SCOPE OF CLAIMS. No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent.

GROUND 1:  Claim 24 is rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. See the explanation above. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

GROUND 2:  Claims 2, 10 and 21 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. These claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors or a joint inventor had possession of the claimed invention at the time the application was filed.

The written description requirement serves both to satisfy applicant’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the inventor(s) was in possession of the invention that is claimed. It is not enough that a skilled artisan could theoretically construct his/her own version of the claimed invention. Rather, applicant bears the burden of setting forth sufficient information to show that the inventor had possession of the claimed invention. Thus, the written description requirement requires applicant to go beyond a discussion of mere concepts and suggestions. It is not sufficient to merely outline desired results that the claimed invention is expected to achieve. Rather, the specification must explain how the invention is structured and how it functions in order to achieve the desired results. While subject matter that is conventional or well known in the art need not be described in detail, the specification must provide a complete description of each of the essential features recited in the claims which enable the claimed invention to achieve the desired results. 

Claim 2 recites “a lubricating oil in the closed-loop path, the lubricating oil within a prime mover shell housing the positive-displacement decompressor”. The patent specification describes the lone drawing figure as showing a prime mover shell 145 within which a positive-displacement decompressor 105 and an electrical generator 147 are located. See col. 8, ll. 11-14. The decompressor 105 is disclosed as an orbital scroll decompressor manufactured by a Danish company or another manufacturer. See col. 6, l. 64 to col. 7, l. 2. However, the decompressor 105 is only represented in the drawing figure in a symbolic way using what is referred to in the patent specification as a rectangular block. See col. 7, ll. 34-39. This disclosure of a commercially available decompressor that is to be housed in the prime mover shell 145 constitutes merely a concept/suggestion. No explanation is provided as to the specific structure required to achieve the desired result. Specifically, the patent specification fails to explain and the drawing figure fails to illustrate (i) any specific structural characteristics of the orbital scroll decompressor, and (ii) how such an orbital scroll decompressor is incorporated into the disclosed prime mover shell 145 in order to be housed thereby. Absent the disclosure of these essential features, the specification fails to demonstrate that the inventor(s) was in possession of the invention that is claimed (i.e., “a prime mover shell housing the positive-displacement decompressor”).

Claim 10 recites “the closed-loop path further comprises at least two oil separators connected in series”. The patent specification describes a first oil separator 121 and a second oil separator 171. See col. 7, ll. 37-39; col. 8, ll. 33-37 and 39-44. Due to the use of the phrase “at least two”, claim 10 encompasses the use of more than two oil separators. However, there is no disclosure of an embodiment having more than two oil separators. The patent specification fails to explain and the drawing figure fails to illustrate how a third, fourth, etc. oil separator is structured and how they are arranged within the closed-loop path. Absent the disclosure of these essential features, the specification fails to demonstrate that the inventor(s) was in possession of the invention that is claimed.

Claim 21 recites “the positive-displacement decompressor comprises an internal oil pump within a drive shaft of the positive-displacement decompressor and is configured to circulate lubricating oil”. As explained above, the decompressor 105 is only represented in the drawing figure in a symbolic way using what is referred to in the patent specification as a rectangular block. See col. 7, ll. 34-39. Further, the patent specification makes mention of a possible alternative embodiment in which the lubricating oil is circulated by an internal oil pump within the drive shaft of the decompressor. See col. 8, ll. 30-33. This disclosure constitutes merely a concept/suggestion. No explanation is provided as to the specific structure required to achieve the desired result. Specifically, the patent specification fails to explain and the drawing figure fails to illustrate (i) any specific structural characteristics of the orbital scroll decompressor, and (ii) how an internal oil pump is incorporated into a drive shaft of such a decompressor. Absent the disclosure of these essential features, the specification fails to demonstrate that the inventor(s) was in possession of the invention that is claimed.

GROUND 3:  Claim 24 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement because the claim recites new matter. See the explanation above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

GROUND 4:  Claims 1-7 and 9-26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 1, the recitation “the high-pressure zone contains a first portion of the organic refrigerant in at least a gaseous phase” (ll. 5-6) is inconsistent with the recitation “continuous flow of the organic refrigerant in the liquid phase from the low-pressure zone to the high-pressure…zone” (ll. 13-14). That is, ll. 5-6 require the refrigerant to be in “a gaseous phase” in the high-pressure zone, but ll. 13-14 require the refrigerant to flow to the high-pressure zone “in the liquid phase”.

In claim 1, the recitation “the low-pressure zone contains a second portion of the organic refrigerant in at least a liquid phase” (ll. 6-7) is inconsistent with the recitation “the organic refrigerant in the gaseous phase flows continuously from the high-pressure zone to the low-pressure zone” (ll. 9-10). That is, ll. 6-7 require the refrigerant to be in “a liquid phase” in the low-pressure zone, but ll. 9-10 require the refrigerant to flow to the low-pressure zone “in the gaseous phase”.

In claim 2, the recitation “a lubricating oil in the closed-loop path” (ll. 1-2) is inconsistent with “the lubricating oil within a prime mover shell…” (l. 2). When it is “within a prime mover shell”, the oil is not “in the closed-loop path” of the organic Rankine cycle.

In claim 4, “eccentrically shaped” (l. 2) does not accurately describe the holding tank 123 as illustrated in the lone drawing figure. Note that, via the amendment filed on October 17, 2022, the patent specification was amended by changing “eccentrically shaped” to an alternative description (indicating applicant considers “eccentrically shaped” to be inaccurate/imprecise). The term “eccentric” means not placed centrally or not having its axis or other part placed centrally. In contrast, tank 123 is illustrated as having a shape that is symmetrical with respect to a central vertical axis.

Claim 10 recites “the closed-loop path further comprises at least two oil separators connected in series”. The patent specification describes a first oil separator 121 and a second oil separator 171. See col. 7, ll. 37-39; col. 8, ll. 33-37 and 39-44. Due to the use of the phrase “at least two”, claim 10 encompasses the use of more than two oil separators. However, there is no disclosure of an embodiment having more than two oil separators. The patent specification fails to explain and the drawing figure fails to illustrate how a third, fourth, etc. oil separator is structured and how they are arranged within the closed-loop path. Thus, the scope of claim 10 is unclear, i.e., unduly broad.

In claim 12, the recitation “the high-pressure zone contains a first portion of the organic refrigerant in at least a gaseous phase” (ll. 5-6) is inconsistent with the recitation “continuous flow of the organic refrigerant in the liquid phase from the low-pressure zone to the high-pressure zone” (ll. 12-13). That is, ll. 5-6 require the refrigerant to be in “a gaseous phase” in the high-pressure zone, but ll. 12-13 require the refrigerant to flow to the high-pressure zone “in the liquid phase”.

In claim 12, the recitation “the low-pressure zone contains a second portion of the organic refrigerant in at least a liquid phase” (ll. 6-7) is inconsistent with the recitation “to continuously flow the organic refrigerant in the gaseous phase from the high-pressure zone to the low-pressure zone” (ll. 8-9). That is, ll. 6-7 require the refrigerant to be in “a liquid phase” in the low-pressure zone, but ll. 8-9 require the refrigerant to flow to the low-pressure zone “in the gaseous phase”.

In claim 13, the recitation “circulating a lubricating oil in the closed-loop path” fails to conform to the description of the invention in the patent specification. As shown in the lone drawing figure, the oil 149 is injected into an intake port 115 of the decompressor 105 and then is separated out from the refrigerant via the separators 121, 171. Thus, the disclosed method does not include the step of “circulating” the oil “in the closed-loop path”. The term “circulate” means to move or cause to move continuously or freely through a closed system. However, the oil 149 is not disclosed as moving continuously through the closed-loop path.

In claim 18, the recitation “a high-pressure zone including the organic refrigerant in a gaseous phase” (ll. 3-4) is inconsistent with the recitation “continuous flow of the organic refrigerant in the liquid phase from the low-pressure zone to the high-pressure zone” (ll. 13-14). That is, ll. 3-4 require the refrigerant to be in “a gaseous phase” in the high-pressure zone, but ll. 13-14 require the refrigerant to flow to the high-pressure zone “in the liquid phase”.

In claim 18, the recitation “a low-pressure zone comprising the organic refrigerant in a liquid phase” (ll. 4-5) is inconsistent with the recitation “the organic refrigerant in the gaseous phase flows from the high-pressure zone to the low-pressure zone” (ll. 11-12). That is, ll. 4-5 require the refrigerant to be in “a liquid phase” in the low-pressure zone, but ll. 11-12 require the refrigerant to flow to the low-pressure zone “in the gaseous phase”.

Claim 21 recites “the positive-displacement decompressor comprises an internal oil pump within a drive shaft of the positive-displacement decompressor and configured to circulate lubricating oil”. As explained above, the decompressor 105 is only represented in the drawing figure in a symbolic way using what is referred to in the patent specification as a rectangular block. See col. 7, ll. 34-39. Further, the patent specification makes mention of a possible alternative embodiment in which the lubricating oil is circulated by an internal oil pump within the drive shaft of the decompressor. See col. 8, ll. 30-33. This disclosure constitutes merely a concept/suggestion. No explanation is provided as to the specific structure required to achieve the desired result. Specifically, the patent specification fails to explain and the drawing figure fails to illustrate (i) any specific structural characteristics of the orbital scroll decompressor, and (ii) how an internal oil pump is incorporated into a drive shaft of such a decompressor. Thus, the scope of claim 21 is unclear, i.e., unduly broad.

In claim 24, the recitation “the expansion chamber extension including a sub-cooling coil configured to condense the organic refrigerant to the liquid phase” is inconsistent with the previous requirement of “a refrigerant cooling heat exchanger configured for condensing the organic refrigerant in the low-pressure zone with a heat sink” (claim 18, ll. 8-9). That is, claim 24 requires that the expansion chamber extension and the sub-cooling coil have the capability to condense the organic refrigerant, but claim 18 requires that this capability is possessed by the cooling heat exchanger and the heat sink. 

In claim 25, the recitation “a high-pressure zone including the organic refrigerant in a gaseous phase” (ll. 3-4) is inconsistent with the recitation “continuous flow of the organic refrigerant in the liquid phase from the low-pressure zone to the high-pressure zone” (ll. 15-16). That is, ll. 3-4 require the refrigerant to be in “a gaseous phase” in the high-pressure zone, but ll. 15-16 require the refrigerant to flow to the high-pressure zone “in the liquid phase”.

In claim 25, the recitation “a low-pressure zone comprising the organic refrigerant in a liquid phase” (ll. 4-5) is inconsistent with the recitation “the organic refrigerant in the gaseous phase flows continuously from the high-pressure zone to the low-pressure zone” (ll. 11-12). That is, ll. 4-5 require the refrigerant to be in “a liquid phase” in the low-pressure zone, but ll. 11-12 require the refrigerant to flow to the low-pressure zone “in the gaseous phase”.

In claim 26, the recitation “the high-pressure zone contains a first portion of the organic refrigerant in at least a gaseous phase” (ll. 4-5) is inconsistent with the recitation “continuous flow of the organic refrigerant in the liquid phase from the low-pressure zone to the high-pressure zone” (ll. 10-11). That is, ll. 4-5 require the refrigerant to be in “a gaseous phase” in the high-pressure zone, but ll. 10-11 require the refrigerant to flow to the high-pressure zone “in the liquid phase”.

In claim 26, the recitation “the low-pressure zone contains a second portion of the organic refrigerant in at least a liquid phase” (ll. 5-7) is inconsistent with the recitation “to continuously flow the organic refrigerant in the gaseous phase from the high-pressure zone to the low-pressure zone” (ll. 8-9). That is, ll. 5-7 require the refrigerant to be in “a liquid phase” in the low-pressure zone, but ll. 8-9 require the refrigerant to flow to the low-pressure zone “in the gaseous phase”.

Effective Filing Date
The present application claims priority to US Application No. 14/765,735 and International Application No. PCT/US2014/014965. With the exception of the new matter identified above, this application is entitled to such priority because US Application No. 14/765,735 and International Application No. PCT/US2014/014965 provide support for the invention claimed in this application in the manner required by 35 U.S.C. 112(a).

The present application claims priority to US Provisional Application Nos. 61/761,115, 61/817,862 and 61/841,610. However, this application is not entitled to such priority because the prior provisional applications do not provide support for the invention claimed in this application in the manner required by 35 U.S.C. 112(a). 

Accordingly, the effective filing date of claims 1-26 of this application is February 5, 2014, i.e., the filing date of International Application No. PCT/US2014/014965.

Listing of Prior Art
The following is a listing of the prior art cited in this Office action together with the shorthand reference used for each document (listed alphabetically):
“Adachi et al.”
JP Publication No. 2012-225177 A (with translation)

“Ast et al.”
US Publication No. 2010/0034684 A1

“Carter”
US Publication No. 2010/0058755 A1

“Hanna et al.”
US Publication No. 2003/0029169 A1

“Hirano et al.”
JP Publication No. 2012-202369 A (with translation)

“Inaba et al.”
US Publication No. 2006/0080985 A1

“Langson”
US Publication No. 2006/0236698 A1

“Matsuo et al.”
JP Publication No. 2005-345084 A (with translation)

“Matteson et al.”
US Publication No. 2011/0005237 A1

“Meng et al.”
US Publication No. 2012/0291433 A1

“Mun et al.”
KR Publication No. 2013-0065955 A (with translation)

“Romanelli”
US Publication No. 2003/0070431 A1

“Tsuchino et al.”
US Publication No. 2011/0167818 A1

“Uchimura et al.”
JP Publication No. 2006-283675 A (with translation)

“Van Den Bossche et al.”
US Publication No. 2010/0194111 A1



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

GROUND 5:  Claims 18, 20-23, 25 and 26 are rejected under 35 U.S.C. 103 as obvious over Mun et al. in view of Adachi et al., Romanelli and Matsuo et al.
With respect to claims 18 and 25, Mun et al. teaches a heat engine configured to operate an organic Rankine cycle and comprising a closed-loop path that includes: (i) a refrigerant holding tank 800; (ii) a refrigerant pump 900 drawing refrigerant in a liquid phase from the tank 800 and pressurizing it; (iii) an evaporator 400 supplied with pressurized refrigerant by the pump 900 and having a heat exchanger that supplies heat from a hot water heat source 200, 300 to the refrigerant to vaporize the refrigerant to a gaseous phase; (iv) an expander (i.e., decompressor) 600 supplied with vaporized refrigerant by the evaporator 400 such that the pressure of the refrigerant in the gaseous phase drops from a higher pressure to a lower pressure as it moves through the decompressor 600 to thereby convert the thermal energy of the refrigerant into mechanical energy via rotary motion of the decompressor 600; and (v) a condenser 700 supplied with refrigerant by the decompressor 600 and having a heat exchanger that transfers heat from the refrigerant to a cool water heat sink 702 to convert the refrigerant from the gaseous phase back to the liquid phase for storage in the tank 800 and subsequent circulation by the pump 900. See Fig. 1; ¶¶ 0022-0024, 0027-0034, 0037-0039, 0055-0058.1 The refrigerant circulated through the closed-loop path is an organic refrigerant—such as R-134a—with a low boiling point2 and capable of generating a high pressure when heated by the hot water heat source 200, 300 to a relatively low temperature of about 70° C to 90° C. See ¶¶ 0024, 0032, 0037. The expander (i.e., decompressor) 600 is an orbital scroll expander (i.e., positive displacement decompressor) having a fixed scroll 620 and an orbital scroll 630. See Figs. 2-6; ¶¶ 0040-0043.
With respect to claims 18 and 25, Mun et al. fails to disclose that the refrigerant pump 900 is a positive displacement pump. 
Adachi et al. teaches a heat engine configured to operate an organic Rankine cycle and comprising a closed-loop path that includes: (i) a refrigerant pump 6 pumping refrigerant in a liquid phase and pressurizing it; (ii) an evaporator 2 supplied with pressurized refrigerant by the pump 6 and having a heat exchanger that supplies heat from a hot water heat source to the refrigerant to vaporize the refrigerant to a gaseous phase; (iii) an expander (i.e., decompressor) 4 supplied with vaporized refrigerant by the evaporator 2 such that the pressure of the refrigerant in the gaseous phase drops from a higher pressure to a lower pressure as it moves through the decompressor 4 to thereby convert the thermal energy of the refrigerant into mechanical energy via rotary motion of the decompressor 4; and (iv) a condenser 5 supplied with refrigerant by the decompressor 4 and having a heat exchanger that transfers heat from the refrigerant to a cool water heat sink to convert the refrigerant from the gaseous phase back to the liquid phase for subsequent circulation by the pump 6. See Fig. 1; ¶¶ 0001-0003, 0013-0018.3 
Adachi et al. teaches that the pump 6 may be a positive-displacement pump, and that the liquid level of the organic refrigerant in the evaporator 2 can be kept constant by controlling the speed of the pump 6 such that the heat energy of the organic refrigerant supplied to the decompressor 4 is kept constant. See ¶ 0018. 
From the teachings of Adachi et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mun et al. by using a positive displacement pump. The skilled artisan would appreciate that positive displacement pumps can be used in organic Rankine cycles (as evidenced by Adachi et al.) because they are well-suited to use with organic refrigerants, provide a nearly constant flow rate at a given speed, function well in medium-to-low volume cycles at relatively high pressures, and have high efficiency. As taught by Adachi et al., the speed of such a pump can be controlled to keep the liquid level of the organic refrigerant in the evaporator constant such that the heat energy of the organic refrigerant supplied to the decompressor is kept constant.
With respect to claims 18 and 25, Mun et al. fails to teach that the refrigerant tank 800 has a lower portion with a larger cross-sectional area than an upper portion thereof. 
Romanelli teaches a heat engine configured to operate a thermodynamic cycle and comprising a closed-loop path including a refrigerant vessel 3, a turbine or other decompressor 12, a refrigerant pump 14, and a condenser 16 interconnected by piping 11, 13, 18 to form a hermetically sealed system. See Fig. 1; ¶¶ 0031, 0040-0042. An organic refrigerant with a low boiling point and capable of generating a high pressure when heated to a temperature well below the boiling point of water—such as AZ-204 with a boiling point of ˗62.9° F (˗52.7° C) that generates a pressure over 600 psi (41.4 bar) when heated to 150° F (65.6° C)—is circulated through the closed-loop path. See ¶¶ 0031-0038, 0041-0042. While use of AZ-20 is preferred, other possible refrigerants are identified in ¶¶ 0034-0035.
Romanelli teaches that the refrigerant pump 14 urges the refrigerant (e.g., AZ-20) in a gaseous phase into an upper portion of the condenser 16. See Fig. 1; ¶ 0042. A heat exchanger 4 supplies heat from a heat source 6 to the refrigerant in the liquid phase within the vessel 3, thereby vaporizing the refrigerant to the gaseous phase and further increasing its pressure to a second higher pressure upstream of the turbine or other decompressor 12. See Fig. 1; ¶¶ 0041-0042. The pressure of the refrigerant in the gaseous phase drops from the second higher pressure to a lower pressure as it moves through the turbine or other decompressor 12 to thereby convert the thermal energy of the refrigerant into mechanical energy via rotary motion of the turbine or other decompressor. See Fig. 1; See ¶¶ 0013, 0015, 0042, 0049. 
In Romanelli, the refrigerant vessel 3 constitutes a refrigerant holding tank since a portion of the refrigerant is held in the vessel 3 and heated by the heat exchanger 4. As shown in Fig. 1, a lower portion of the vessel 3 has a larger cross-sectional area than an upper portion thereof.
From the teachings of Romanelli, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Mun et al. by constructing the refrigerant tank 800 with a lower portion having a larger cross-sectional area than an upper portion thereof because this enables the heat exchanger of the evaporator to be incorporated into the refrigerant tank, thereby saving space and reducing components/cost. Further, the shape taught by Romanelli facilitates the capture of vaporized refrigerant in the upper portion of the tank and the flow of the refrigerant out of the upper portion of the tank. Still further, the selection of a well-known shape for the refrigerant tank is recognized to be within the level of ordinary skill in the art when, as here, the use of a particular known shape yields only a predictable result.
With respect to claims 18 and 25, Mun et al. fails to teach that the refrigerant pump 900 is between the refrigerant tank 800 and the condenser (cooling heat exchanger) 700. That is, Mun et al. positions the tank 800 between the pump 900 and the condenser 700 rather than positioning the pump 900 between the tank 800 and the condenser 700.
Matsuo et al. teaches a heat engine configured to operate an organic Rankine cycle and comprising a closed-loop path 33 that includes: (i) a refrigerant pump 280 pumping refrigerant in a liquid phase and pressurizing it; (ii) a refrigerant holding tank 285 receiving and temporarily holding the pressurized refrigerant supplied by the pump 280; (iii) an evaporator 210 supplied with pressurized refrigerant by the tank 285 and comprising a heat exchanger that supplies heat from heat sources 110, 150 to the refrigerant to vaporize the refrigerant to a gaseous phase; (iv) a turbine 240 supplied with vaporized refrigerant by the evaporator 210 such that the pressure of the refrigerant in the gaseous phase drops from a higher pressure to a lower pressure as it moves through the turbine 240 to thereby convert the thermal energy of the refrigerant into mechanical energy via rotary motion of the turbine 240; and (v) a condenser 260 supplied with refrigerant by the turbine 240 and having a heat exchanger that transfers heat from the refrigerant to a heat sink to convert the refrigerant from the gaseous phase back to the liquid phase for subsequent circulation by the pump 280. See Figs. 1-5 and 8; ¶¶ 0017, 0019, 0023, 0026, 0034-0037.5 The refrigerant circulated through the closed-loop path is an organic refrigerant—such as R-134a with a low boiling point6 and capable of generating a relatively high pressure when heated by the heat source 110 at a temperature of 85° C and when further heated by the heat source 115 such that the vaporized refrigerant enters the turbine 240 at a temperature of 80° C. See Fig. 3; ¶¶ 0026, 0043-0047.
Thus, Matsuo et al. establishes that it was known to position the refrigerant pump 280 between the refrigerant tank 285 and the condenser 260. From this teaching of Matsuo et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mun et al. positioning the pump 900 between the tank 800 and the condenser 700 (i.e., reversing the locations of the pump 900 and the tank 800). Such a modification involving a mere reversal of parts is generally recognized to be within the level of ordinary skill in the art. Further, the substitution of a well-known alternative configuration (positioning the pump between the tank and the condenser rather than positioning the tank between the pump and the condenser) is recognized to be within the level of ordinary skill in the art when, as here, the substitution yields only a predictable result. Still further, the skilled artisan would appreciate that positioning the pump between the tank and the condenser enables the tank to temporarily store the refrigerant at high pressure for delivery to the expander (i.e., decompressor), which provides for a smoother and more consistent delivery of refrigerant to the expander.
With respect to claim 20, Mun et al. teaches the use of an orbital scroll decompressor. See the explanation above.
With respect to claim 21, Mun et al. teaches that the orbital scroll decompressor 600 has an internal oil pump 680 driven by a drive shaft 650 within a shell housing 610 of the decompressor 600 for circulation of lubricating oil. See Figs. 4, 5 and 7; ¶¶ 0042, 0044-0048. 
With respect to claim 22 and 23, the upper portion of Romanelli’s vessel (holding tank) 3 holds the organic refrigerant in the gaseous phase while the lower portion holds the refrigerant in the liquid phase. Thus, due to the compressibility of the refrigerant in the gaseous phase, the vessel 3 functions in a similar manner to a hydro-pneumatic dampener, i.e., the vessel 3 inherently functions as a pulsation dampener to mitigate fluid hammer. 
With respect to the electrical generator required by claim 25, Mun et al. teaches that the orbital scroll expander (i.e., positive displacement decompressor) 600 drives an electrical generator 1. See Fig. 1; ¶¶ 0027, 0038, 0043, 0054, 0058. Adachi et al. also teaches that the expander 4 drives an electrical generator 3. See Fig. 1; ¶ 0015.
With respect to claim 26, the claimed method is taught by Mun et al. in view of Adachi et al., Romanelli and Matsuo et al. See the explanation above.

GROUND 6:  Claims 12 and 19 are rejected under 35 U.S.C. 103 as obvious over Mun et al. in view of Adachi et al., Romanelli and Matsuo et al. (GROUND 5) and further in view of Meng et al.
	With respect to the refrigerant boiling point below ˗35° C and the heat source temperature of less than 82° C required by claim 12, Romanelli teaches the use of AZ-20 (or R-410A) with a boiling point of ˗62.9° F (˗52.7° C) that generates a pressure over 600 psi (41.4 bar) when heated to 150° F (65.6° C). See the explanation above. While use of AZ-20 is preferred, other possible refrigerants are identified in ¶¶ 0034-0035 of Romanelli. 
Meng et al. teaches a heat engine configured to operate an organic Rankine cycle and comprising a closed-loop path 33 that includes: (i) a refrigerant pump 39 pumping refrigerant in a liquid phase and pressurizing it; (ii) an evaporator 32 supplied with pressurized refrigerant by the pump 39 and comprising a heat exchanger that supplies heat from a hot water heat source 21, 28 to the refrigerant to vaporize the refrigerant to a gaseous phase; (iii) a turbine 31 supplied with vaporized refrigerant by the evaporator 32 such that the pressure of the refrigerant in the gaseous phase drops from a higher pressure to a lower pressure as it moves through the turbine 31 to thereby convert the thermal energy of the refrigerant into mechanical energy via rotary motion of the turbine 31; and (iv) a condenser 34 supplied with refrigerant by the turbine 31 and having a heat exchanger that transfers heat from the refrigerant to a cool water heat sink to convert the refrigerant from the gaseous phase back to the liquid phase for subsequent circulation by the pump 39. See Figs. 1 and 2a; ¶¶ 0020-0021, 0107-0111. 
In Meng et al., the refrigerant circulated through the closed-loop path is an organic refrigerant—such as R-32 with a low boiling point of ˗51.7° C and capable of generating a high pressure of 53.4 atm (54.1 bar) when heated by the hot water heat source 21, 28 to a relatively low temperature of about 75° C and dropping to a low pressure of 14.5 atm (14.7 bar) when expanded by the turbine 31. See Figs. 2a and 4; ¶¶ 0020, 0111, 0114. Other organic refrigerants can be used that have a very low boiling point (below ˗ 35° C) and that are capable of generating high pressure when heated to a relatively low temperature of 30° C to 80° C. See ¶¶ 0062-0106 (including TABLE 1). Meng et al. specifically teaches that such organic refrigerants are well-known alternatives to the R-134a (listed in ¶ 0069 and TABLE 1 of Meng et al.) disclosed by Mun et al.
	From the teachings of Romanelli and Meng et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mun et al. by using a refrigerant with a boiling point below ˗35° C (or ˗45° C) that is subject to heat source temperature of less than 82° C because this allows for efficient conversion of thermal energy to mechanical energy at a relatively low cost while taking advantage of heat sources having a relatively low temperature—something organic Rankine cycles are well-known for. These advantages are discussed and taught by Romanelli and Meng et al.
With respect to the remaining limitations of claim 12, see the explanation in GROUND 5 above.
With respect to claim 19, Romanelli teaches the use of AZ-20 (or R-410A) with a boiling point of ˗62.9° F (˗52.7° C) that generates a pressure over 600 psi (41.4 bar) when heated to 150° F (65.6° C). See the explanation above. The skilled artisan would appreciate that (a) it is desirable to maximize the pressure gradient across the decompressor in order to maximize the mechanical energy output by the decompressor, and (b) a pressure gradient of about 20 bar is compatible with Romanelli since the refrigerant enters the decompressor at 41.4 bar. Further, as explained above, Meng et al. teaches a pressure drop from 54.1 bar to 14.7 bar, i.e., a pressure gradient of 39.4 bar, which falls within the claimed range of about 20-42 bar.

GROUND 7:  Claims 13-15 are rejected under 35 U.S.C. 103 as obvious over Mun et al. in view of Adachi et al., Romanelli and Matsuo et al. (GROUND 5) and further in view of Uchimura et al.
Mun et al. teaches that the orbital scroll decompressor 600 has an internal oil pump 680 driven by a drive shaft 650 within a shell housing 610 of the decompressor 600 for circulation of lubricating oil. See Figs. 4, 5 and 7; ¶¶ 0042, 0044-0048.
However, the Mun et al., Adachi et al., Romanelli and Matsuo et al. combination fails to teach that lubricating oil is circulated in the closed-loop path and heated in a reservoir, with two oil separators connected in series for separating at least a portion of the lubricating oil from the organic refrigerant in the gaseous phase.
Uchimura et al. teaches a heat engine configured to operate an organic Rankine cycle and comprising a closed-loop path that includes: (i) a refrigerant pump 16 pumping refrigerant in a liquid phase and pressurizing it; (ii) an evaporator 11 supplied with pressurized refrigerant by the pump 16 and comprising a heat exchanger that supplies heat from a hot water heat source 101 to the refrigerant to vaporize the refrigerant to a gaseous phase; (iii) a turbine or alternatively an orbital scroll expander (i.e., positive displacement decompressor) 13 supplied with vaporized refrigerant by the evaporator 11 such that the pressure of the refrigerant in the gaseous phase drops from a higher pressure to a lower pressure as it moves through the decompressor 13 to thereby convert the thermal energy of the refrigerant into mechanical energy via rotary motion of the decompressor 13; and (iv) a condenser 15 supplied with refrigerant by the decompressor 13 and having a heat exchanger that transfers heat from the refrigerant to a cool water heat sink 104 to convert the refrigerant from the gaseous phase back to the liquid phase for subsequent circulation by the pump 16. See Fig. 1; ¶¶ 0023-0024, 0026.7 The refrigerant circulated through the closed-loop path is an organic refrigerant—such as HFC-123 (trifluoroethanol) with a low boiling point and capable of generating a relatively high pressure when heated by the hot water heat source 101 to a relatively low temperature of about 60° C to 100° C. See ¶¶ 0002, 0023, 0025. An electrical generator 12 is driven by the decompressor 13. See Fig. 1; ¶¶ 0023, 0025-0026.
Uchimura et al. further teaches an oil system comprising: (i) an oil pump 20 that draws oil from an oil tank 21 and supplies it to bearings 18, 19 within a housing-like structure 14 containing the decompressor 13 and the generator 12; (ii) an oil temperature regulator 25 that receives the oil from the pump 20 and heats (or cools) the oil to maintain a desired oil temperature; (iii) oil trays 22, 23 within the housing-like structure 14 that collect some of the oil and return it to the oil tank 21 while the rest of the oil mixes (necessarily but not desirably) with the organic refrigerant within the decompressor 13 and is at least partially circulated in the closed-loop path; (iii) a gas-liquid separator 34 and an associated first oil separator 37 downstream of the evaporator 11 for separating at least a portion of the oil from the organic refrigerant in the gaseous phase and for returning the separated oil to the oil tank 21 via a return line 38; and (iv) a second oil separator 60, 70 within the oil tank 21 and connected in series with the first oil separator 37 via the return line 38, with the second oil separator functioning to cool the oil while separating at least a portion of the oil from the organic refrigerant in the gaseous phase. See Figs. 1-3; ¶¶ 0003, 0006, 0027-0038. The oil temperature regulator 25 inherently includes some type of reservoir within which the oil is heated (or cooled) to maintain the desired oil temperature. Further, the housing-like structure 14 and/or the oil trays 22, 23 form a reservoir within which the oil is inherently heated by friction as well as by heat produced by operation of the decompressor 13 and generator 12.
From the teachings of Uchimura et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Mun et al. by providing an oil system for lubricating the decompressor and electrical generator, which results in lubricating oil at least partially circulating in the closed-loop path, and with two oil separators provided in series for separating at least a portion of the lubricating oil from the organic refrigerant in the gaseous phase. The skilled artisan would appreciate that such an oil system provides the benefit of more efficient operation through cooling and lubrication of the decompressor and electrical generator by the oil while minimizing losses in thermodynamic efficiency by continually separating the oil from the organic refrigerant.

GROUND 8:  Claims 16 and 17 are rejected under 35 U.S.C. 103 as obvious over Mun et al. in view of Adachi et al., Romanelli and Matsuo et al. (GROUND 5) and further in view of Hirano et al.
With respect to claims 16 and 17, Mun et al. teaches the hot water heat source 200, 300. Adachi et al. teaches a similar hot water heat source. Also, in Mun et al., the evaporator 400 and its heat exchanger are vertically oriented. The same is true of the evaporator 2 of Adachi et al. Further, Romanelli’s vessel (holding tank) 3 and heat exchanger 4 are vertically oriented such that a temperature gradient in the vessel 3 is inherently assisted by gravity. See Fig. 1. 
With respect to claim 16, the Mun et al., Adachi et al., Romanelli and Matsuo et al. combination fails to teach that the evaporator comprises a fin-tube heat exchanger.
Hirano et al. teaches a heat engine configured to operate an organic Rankine cycle including an evaporator 4 comprising evaporator tubes 410 provided with heat exchange fins 433. See Figs. 1-4 and 7-9; ¶¶ 0018-0025, 0035-0036.8 Thus, Hirano et al. teaches that it was known to provide such a heat engine with an evaporator comprising a fin-tube heat exchanger.
From the teachings of Hirano et al., it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Mun et al. by constructing the evaporator such that it comprises a fin-tube heat exchanger. Such a modification involving the selection of a well-known type of heat exchanger is recognized to be within the level of ordinary skill in the art when, as here, the use of such a known type of heat exchanger yields only a predictable result. Further, the skilled artisan would appreciate that a fin-tube heat exchanger provides for efficient exchange of heat through the use of many heat exchange fins having a very large surface area.

Pertinent Prior Art
The following prior art is considered pertinent to applicant’s disclosure.

Ast et al. teaches an oil separator 22 for a heat engine configured to operate an organic Rankine cycle.

Carter teaches a heat engine configured to operate an organic Rankine cycle including first and second orbital scroll expanders (i.e., positive displacement decompressors) 30, 40. The engine also includes a reservoir (i.e., holding tank) 23 for temporarily holding the working fluid.

Hanna et al. teaches a heat engine configured to operate an organic Rankine cycle including an orbital scroll expander (i.e., positive displacement decompressor) 101. In the embodiment of Fig. 3, the evaporator 304 includes a holding tank having a lower portion with a larger cross-sectional area than an upper portion thereof.
 
Inaba et al. teaches a heat engine configured to operate an organic Rankine cycle including a gas-liquid separator 230 that functions as a holding tank for temporarily holding the organic refrigerant.

Langson teaches a heat engine configured to operate an organic Rankine cycle and comprising a closed-loop path that includes: (i) a refrigerant holding tank(s) 40, 62; (ii) a refrigerant pump 52 drawing refrigerant in a liquid phase from the tank(s) 40, 62 and pressurizing it; (iii) an evaporator 30, 48 supplied with pressurized refrigerant by the pump 52 and having a heat exchanger 36 that supplies heat from a hot water heat source 34, 44 to the refrigerant to vaporize the refrigerant to a gaseous phase; (iv) an expander (i.e., decompressor) 18, 56 supplied with vaporized refrigerant by the evaporator 30, 48 such that the pressure of the refrigerant in the gaseous phase drops from a higher pressure to a lower pressure as it moves through the decompressor 18, 56 to thereby convert the thermal energy of the refrigerant into mechanical energy via rotary motion of the decompressor 18, 56; and (v) a condenser 22, 60 supplied with refrigerant by the decompressor 18, 56 and having a heat exchanger 24 that transfers heat from the refrigerant to a heat sink (air or water) 26 to convert the refrigerant from the gaseous phase back to the liquid phase for storage in the tank(s) 40, 62 and subsequent circulation by the pump 52. See Figs. 2 and 3; ¶¶ 0010, 0021-0030, 0032-0033. The refrigerant circulated through the closed-loop path is an organic refrigerant—such as R-124 or R-245—with a relatively low boiling point and capable of generating a high pressure when heated by the heat source 34, 44 to a relatively low temperature of about 140° F (60 ° C) to 300° F (149° C). See ¶¶ 0010, 0022, 0024, 0028. The expander (i.e., decompressor) 56 is an orbital scroll expander (i.e., positive displacement decompressor) 74 having a fixed scroll 80 and an orbital scroll 82. See Figs. 3 and 4; ¶¶ 0030, 0034.

Matteson et al. teaches a lubricating oil system for a heat engine configured to operate an organic Rankine cycle, which oil system includes first and second oil separators 62, 64.

Tsuchino et al. teaches a heat engine configured to operate an organic Rankine cycle including a holding tank 12 for holding the organic refrigerant.

Van Den Bossche et al. teaches a heat engine configured to operate an organic Rankine cycle including a positive displacement orbital scroll expander (i.e., decompressor) 5a and a positive displacement refrigerant pump 5c that are housed in a gas tight enclosure 5.

Allowable Subject Matter
Claims 1, 3-7, 9 and 11 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action.

Claims 2 and 10 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(a) and (b) set forth in this Office action.

Claim 24 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 251 and 35 U.S.C. 112(a) and (b) set forth in this Office action.

Specification
The patent specification is objected to because:
At col. 6, ll. 16 and 33, “FIG. 1” is inaccurate. Pursuant to 37 CFR 1.84(u)(1), the patent’s lone drawing figure is not numbered and the abbreviation “FIG.” does not appear.
At col. 7, l. 40, “FIG. 1” is inaccurate.
At col. 8, ll. 11 and 54, “FIG. 1” is inaccurate.
Appropriate correction is required.

The patent specification is objected to under 37 CFR 1.75(d)(1) as failing to provide proper antecedent basis for the claimed subject matter. See MPEP 608.01(o). Specifically, the patent specification fails to include/describe the following claimed subject matter:
“the refrigerant holding tank configured to hold the refrigerant in a vapor phase at the upper portion” (claim 4, ll. 2-3). There is no discussion in the specification of an “upper portion” of the holding tank and, thus, no basis for refrigerant in a vapor phase being held in such “upper portion”.
“the organic refrigerant exhibits a boiling point below -40°C” (claim 5).
“the closed-loop path further comprises at least two oil separators connected in series” (claim 10). There is no discussion of more than two oil separators, and no basis for oil separators “connected in series”.
first and second cooling coils configured to receive “cool, pressurized” organic refrigerant from the high-pressure zone (claim 11). While the specification discusses first and second sub-cooling coils, such coils are not described as receiving “cool, pressurized” refrigerant.
“the positive-displacement hydraulic pump between the refrigerant holding tank and the refrigerant cooling heat exchanger” (claim 12, ll. 21-22).
“the positive-displacement pump between the refrigerant holding tank and the refrigerant cooling heat exchanger” (claim 18, ll. 17-18; claim 25, ll. 19-20).
“the positive-displacement hydraulic pump between the refrigerant holding tank and a refrigerant cooling heat exchanger in the low-pressure zone” (claim 26, ll. 15-17).
Correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a) for failing to show every feature of the invention specified in the claims. Specifically, the drawings fail to show:
“an electrical generator coupled to the positive-displacement decompressor…” (claim 1, l. 11; claim 25, l. 13). While generic black boxes appear to be used to represent the generator and decompressor in the lone drawing figure, there is no illustration of the manner in which the generator is “coupled to” the decompressor.
“the positive-displacement decompressor comprises an orbital scroll” (claim 3). While a generic black box appears to be used to represent the decompressor in the lone drawing figure, there is no illustration of the actual structure of the decompressor and, thus, no illustration of “an orbital scroll”.
“the electrical generator is coupled to the positive-displacement decompressor” (claim 12, ll. 10-11).
“the positive-displacement decompressor comprises an orbital scroll decompressor” (claim 20).
“the positive-displacement decompressor comprises an internal oil pump within a drive shaft of the positive-displacement decompressor and is configured to circulate lubricating oil” (claim 21).

These claimed features must be shown in the drawings or canceled from the claims. No new matter should be entered.

The objections to the drawings will not be held in abeyance.

Response to Arguments
Applicant’s arguments filed on October 17, 2022 have been fully considered. Some of the issues raised by applicant are already addressed above. Some of the positions taken by applicant are not germane to the new grounds of rejection set forth above, which were necessitated by applicant’s amendments.

Applicant argues that the Certificate of Correction issued on October 8, 2019 has been supplied so as to place the application papers in compliance with 37 CFR 1.173(a)(1). The examiner concurs so the previous objection is withdrawn.

Applicant argues that the amendments have been placed into compliance with 37 CFR 1.173(b), (d) and (g). The examiner disagrees for the reasons given above.

Applicant argues that claim 24, as amended, does not recite new matter. The examiner disagrees for the reasons given above.

With respect to GROUND 2:
As to claim 2, applicant argues that it is sufficient to illustrate the decompressor in the drawing figure using only a graphic symbol. The examiner disagrees. The claim recites a prime mover shell housing the decompressor. This claimed structure must be disclosed. A mere graphic symbol, which essentially represents any and every possible construction, does not satisfy the written description requirement. As explained above, it is not enough that a skilled artisan could theoretically construct his/her own version of the claimed invention. Rather, applicant bears the burden of setting forth sufficient information to show that the inventor had possession of the claimed invention. Thus, the written description requirement requires applicant to go beyond a discussion of mere concepts and suggestions. It is not sufficient to merely outline desired results that the claimed invention is expected to achieve. Rather, the specification must explain how the invention is structured and how it functions in order to achieve the desired results. While subject matter that is conventional or well known in the art need not be described in detail, the specification must provide a complete description of each of the essential features recited in the claims (e.g., the manner in which the prime mover shell houses the decompressor).
As to claim 10, applicant argues that the disclosed heat shield 152 constitutes an additional oil separator because it is disclosed as having small apertures allowing oil to drain into the reservoir 151. This argument fails because the heat shield 152 is not disclosed as being an oil separator. Applicant cannot add to the disclosure in order to find support for the claimed subject matter.
As to claim 21, applicant argues that one of ordinary skill in the art would understand how to incorporate an internal oil pump in a decompressor. This argument—that the enablement requirement is met—is not germane to the rejection, which is based on a failure to satisfy the separate written description requirement. As explained above, it is not enough that a skilled artisan could theoretically construct his/her own version of the claimed invention. Rather, applicant bears the burden of setting forth sufficient information to show that the inventor had possession of the claimed invention.

With respect to GROUND 4:
As to claim 1, applicant argues that there is no inconsistency in the claim limitations since the specification explains that the refrigerant is in a liquid phase within a portion of the high-pressure zone, in a gaseous phase within another portion of the high-pressure zone, in a gaseous phase within a portion of the low-pressure zone, in a liquid phase within another portion of the low-pressure zone. While applicant appears to accurately characterize the specification, this disclosure is not accurately reflected by the claim language. Rather, claim 1 recites “wherein the high-pressure zone contains a first portion of the organic refrigerant in at least a gaseous phase, and wherein the low-pressure zone contains a second portion of the organic refrigerant in at least a liquid phase” (ll. 5-7). In allowing for the refrigerant to be only in the gaseous phase in the high-pressure zone, lines 5-7 of claim 1 are inconsistent with the disclosure of the refrigerant being in a liquid phase within a portion of the high-pressure zone (as required by the claim 1 limitation “continuous flow of the organic refrigerant in the liquid phase from the low-pressure zone to the high-pressure zone”) and in a gaseous phase within another portion of the high-pressure zone. Likewise, in allowing for the refrigerant to be only in the liquid phase in the low-pressure zone, lines 5-7 of claim 1 are inconsistent with the disclosure of the refrigerant being in a gaseous phase within a portion of the low-pressure zone (as required by the claim 1 limitation “the organic refrigerant in the gaseous phase flows continuously from the high-pressure zone to the low-pressure zone”) and in a liquid phase within another portion of the low-pressure zone.
As to claim 2, applicant argues that the oil is “in the closed-loop path” of the organic Rankine cycle when it is in “within a prime mover shell”. The examiner disagrees. The prime mover shell provides an oil reservoir that is apart from the closed-loop path traveled by the refrigerant.
As to claims 12, 18, 25 and 26, applicant argues that there is no inconsistency in the claim limitations. This argument is addressed above with respect to claim 1.
As to claim 13, applicant relies on the same argument presented with respect to claim 2. This argument fails for the reason given above. Further, the term “circulate” means to move or cause to move continuously or freely through a closed system. However, the oil 149 is not disclosed as moving continuously through the closed-loop path.
As to claim 21, applicant relies on the same argument presented with respect to GROUND 2. However, the definiteness requirement of 35 USC 112(b) is distinct from the written description requirement of 35 USC 112(a).

Applicant argues that claim 1 is allowable because it has been amended to recite the allowable subject matter of dependent claim 8. The examiner generally concurs. However, claim 1 remains subject to rejection under 35 U.S.C. 112(b).

With respect to the objection under 37 CFR 1.75(d)(1):
Applicant argues that the specification provides proper antecedent basis for the subject matter of claim 4. However, applicant fails to cite any portion of the patent specification that discusses the claimed “upper portion” of the holding tank, or the refrigerant in a vapor phase being held in such “upper portion”.
Applicant argues that the specification provides proper antecedent basis for the subject matter of claim 10. However, applicant fails to cite any portion of the patent specification that discusses more than two oil separators, or that discusses the claimed separators “connected in series”.
Applicant argues that the specification provides proper antecedent basis for the subject matter of claim 11. However, applicant fails to cite any portion of the patent specification that describes the first and second sub-cooling coils as receiving “cool, pressurized” refrigerant.

With respect to the objection under 37 CFR 1.83(a):
As to claims 1, 12 and 25, applicant argues that one of ordinary skill in the art would understand how to couple an electrical generator to a positive-displacement decompressor. However, satisfaction of the enablement requirement of 35 USC 112(a) is not the same as satisfying the requirement of 37 CFR 1.83(a) to show every feature of the invention specified in the claims.
As to claims 3 and 20, applicant argues that it is proper to illustrate conventional features in the drawings using only graphic symbols. However, a generic black box (as used in this case) is not the same as a graphic symbol having a universally recognized meaning. In this case, there is no illustration of “an orbital scroll” by way of its actual structure or a universally-recognized graphic symbol representing its actual structure.

Final Action
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a).

Response Period
A shortened statutory period for reply is set to expire THREE MONTHS from the mailing date of this action.

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Amendments in Reissue Applications
Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g).

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Disclosure Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the patent for which reissue is sought is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation. 

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP 1404, 1442.01 and 1442.04.

Filing and Contact Information
All correspondence relating to this reissue application should be directed:
By EFS:	Registered users may submit via the EFS-Web electronic filing system at: https://efs.uspto.gov/efile/myportal/efs-registered

By Mail9 to:	Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX to:	(571) 273-8300


By hand:	Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter English whose telephone number is (571)272-6671.  The examiner can normally be reached on Monday-Thursday (8:00 am - 6:00 pm EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn, can be reached at 571-272-7731. 

/PETER C ENGLISH/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:	/rds/  
	Russell D. Stormer  
	Primary Examiner, Art Unit 3993

	/GAS/
	Gay Ann Spahn
	Supervisory Primary Examiner, Art Unit 3993
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 All citations are to the English translation.
        2 R-134a has a known boiling point of about ˗26° C.
        3 All citations are to the English translation.
        4 AZ-20 is another name for R-410A organic refrigerant.
        5 All citations are to the English translation.
        6 R-134a has a known boiling point of about ˗26° C.
        7 All citations are to the English translation.
        8 All citations are to the English translation.
        9 Mail Stop REISSUE should only be used for the initial filing of reissue applications, and should not be used for any subsequently filed correspondence in reissue applications. See MPEP 1410.